Citation Nr: 0703748	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the lower lip.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1949 to 
July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in June 
2003 and March 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that the appellant has 
submitted a request for a Board hearing.  Specifically, in 
October 2003, he submitted a VA Form 9 which indicated that 
he wanted a BVA hearing at the RO before a Member of the 
Board (i.e., Travel Board hearing).  In addition, in June 
2003, the veteran submitted a VA Form 9, which was accepted 
as a Notice of Disagreement, which also indicated that he 
wanted a Travel Board hearing.  Although the veteran did not 
reply to the RO's May 2006 letter asking him to notify VA of 
his decision regarding whether or not he wanted a BVA 
hearing, there is no indication that the veteran has 
withdrawn this hearing request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


